                    Case 21-07152            Doc 1       Filed 06/05/21 Entered 06/05/21 12:58:47                              Desc Main
                                                           Document     Page 1 of 12

Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF ILLINOIS

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                NAHAUL, INC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1900 Polaris Parkway Suite 450-049                              3701 Algonquin Road, Suite 600
                                  Columbus, OH 43240                                              Rolling Meadows, IL 60008
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Ohio                                                            Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  3701 Algonquin Road Rolling Meadows, IL 60008
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                    Case 21-07152                Doc 1      Filed 06/05/21 Entered 06/05/21 12:58:47                                    Desc Main
                                                              Document     Page 2 of 12
Debtor    NAHAUL, INC                                                                                  Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 4841

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must
     check the second sub-box.                                   The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
                    Case 21-07152                   Doc 1         Filed 06/05/21 Entered 06/05/21 12:58:47                                Desc Main
                                                                    Document     Page 3 of 12
Debtor    NAHAUL, INC                                                                                     Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor                                                                    Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.
                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                               5001-10,000                                 50,001-100,000
                                           50-99
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion

Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
                    Case 21-07152    Doc 1        Filed 06/05/21 Entered 06/05/21 12:58:47                      Desc Main
                                                    Document     Page 4 of 12
Debtor   NAHAUL, INC                                                                 Case number (if known)
         Name

                              $50,001 - $100,000                         $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                              $100,001 - $500,000                        $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                              $500,001 - $1 million                      $100,000,001 - $500 million          More than $50 billion




Official Form 201                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 4
                    Case 21-07152            Doc 1       Filed 06/05/21 Entered 06/05/21 12:58:47                                Desc Main
                                                           Document     Page 5 of 12
Debtor    NAHAUL, INC                                                                              Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      June 5, 2021
                                                  MM / DD / YYYY


                             X   /s/ Serkan B. Kaputluoglu                                                Serkan B. Kaputluoglu
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Laxmi P. Sarathy                                                      Date June 5, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Laxmi P. Sarathy
                                 Printed name

                                 Laxmi P. Sarathy
                                 Firm name

                                 PO Box 60741
                                 Chicago, IL 60660
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     312-674-7965                  Email address      lsarathylaw@gmail.com

                                 6297529 IL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
                      Case 21-07152                    Doc 1         Filed 06/05/21 Entered 06/05/21 12:58:47                                      Desc Main
                                                                       Document     Page 6 of 12

 Fill in this information to identify the case:
 Debtor name NAHAUL, INC
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF ILLINOIS                                                                                Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 AVT-Illinois, L.P.                                              Guarantor for          Contingent                                                                      $449,743.71
 6995 Union Park,                                                lease agreement        Unliquidated
 Suite 400                                                       between AJT and        Disputed
 Cottonwood                                                      AVT -Illinois, L.P.
 Heights, UT 84047
 Change Funding                                                                         Contingent                                                                      $135,000.00
 Group aka                                                                              Unliquidated
 Funderslin                                                                             Disputed
 116 Nassau Street,
 Suite 804,
 New York, NY 10038
 Chase Credit Card                                                                      Contingent                                                                        $50,000.00
 PO Box 5010,                                                                           Unliquidated
 Section 230                                                                            Disputed
 Concord, CA 94524
 Libertas Funding                                                                       Contingent                                                                      $425,000.00
 LLC                                                                                    Unliquidated
 c/o Steven                                                                             Disputed
 Zakharyayev                                                                            Subject to
 10 W 37th Street,                                                                      Setoff
 Rm 602
 New York, NY 10018
 Libertas Funding                                                Chase - currently                                  $404,747.26                 $94,529.04              $310,218.22
 LLC                                                             being held by
 382 Greenwich                                                   Libertas Funding,
 Avenue                                                          LLC - Checking -
 Suite 2                                                         Acct# 2691
 Greenwich, CT
 06380
 National Credit                                                                                                                                                        $113,000.00
 Partners
 1551 N. Tustin Ave,
 Suite 190
 Santa Ana, CA
 92705




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                      Case 21-07152                    Doc 1         Filed 06/05/21 Entered 06/05/21 12:58:47                                      Desc Main
                                                                       Document     Page 7 of 12


 Debtor    NAHAUL, INC                                                                                        Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Partners Funding,                                               90 days or less:                                   $791,442.19                        $0.00            $791,442.19
 Inc.                                                            Debtor has
 923 N State Street,                                             assigned
 Ste 120                                                         accounts
 Fairmont, MN                                                    receivable to a
 56031-3899                                                      factoring
                                                                 company
 SBA Payroll                                                                            Contingent                                                                      $237,500.00
 Protection Program                                                                     Unliquidated
 c/o Dinsmore &                                                                         Disputed
 Shohl, LLP
 222 W Adams St,
 Suite 3400
 Chicago, IL 60606
 Velocity Group USA                                                                     Contingent                                                                      $100,000.00
 1970 Oakcrest Ave                                                                      Unliquidated
 Suite 217                                                                              Disputed
 Roseville, MN 55113
 Wojciech Juskowiak                                                                     Contingent                                                                          $5,000.00
 390 S Western Ave,                                                                     Unliquidated
 402                                                                                    Disputed
 Des Plaines, IL
 60016
 World Global                                                                           Contingent                                                                      $237,000.00
 Capital, LLC D/B/A                                                                     Unliquidated
 Fun                                                                                    Disputed
 Attorney: Vadim
 Serebro, Esq.
 55 Broadway, 3rd
 Floor
 New York, NY 10006




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 21-07152                    Doc 1          Filed 06/05/21 Entered 06/05/21 12:58:47                        Desc Main
                                                                   Document     Page 8 of 12
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Northern District of Illinois
 In re       NAHAUL, INC                                                                                      Case No.
                                                                                 Debtor(s)                    Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                 20,000.00
             Prior to the filing of this statement I have received                                        $                 20,000.00
             Balance Due                                                                                  $                        0.00

2.     $    0.00      of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                   Debtor                 Other (specify):

4.     The source of compensation to be paid to me is:

                   Debtor                 Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached. David R. Herzog, 77 W.
            Washington Street, Ste 1400, Chicago IL 60602.
            $10,000.00

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                          CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     June 5, 2021                                                                /s/ Laxmi P. Sarathy
     Date                                                                        Laxmi P. Sarathy
                                                                                 Signature of Attorney
                                                                                 Laxmi P. Sarathy
                                                                                 PO Box 60741
                                                                                 Chicago, IL 60660
                                                                                 312-674-7965 Fax: 312-873-4774
                                                                                 lsarathylaw@gmail.com
                                                                                 Name of law firm




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                 Case 21-07152                    Doc 1          Filed 06/05/21 Entered 06/05/21 12:58:47                                 Desc Main
                                                                   Document     Page 9 of 12
                                                               United States Bankruptcy Court
                                                                      Northern District of Illinois
 In re      NAHAUL, INC                                                                                               Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder

 -NONE-



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date June 5, 2021                                                           Signature /s/ Serkan B. Kaputluoglu
                                                                                            Serkan B. Kaputluoglu

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
    Case 21-07152   Doc 1   Filed 06/05/21 Entered 06/05/21 12:58:47   Desc Main
                             Document     Page 10 of 12


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                      AJT Services Company
                      4924 W. Deming,
                      Chicago, IL 60639


                      AVT-Illinois, L.P.
                      6995 Union Park, Suite 400
                      Cottonwood Heights, UT 84047


                      Change Funding Group aka Funderslin
                      116 Nassau Street, Suite 804,
                      New York, NY 10038


                      Chase Credit Card
                      PO Box 5010, Section 230
                      Concord, CA 94524


                      Chicagoan Logistic Company
                      3612 N. Sacramento Ave
                      Chicago, IL 60618


                      Empire Recovery
                      c/o Joe Rangel
                      1430 Broadway Suite 402
                      New York, NY 10018


                      Libertas Funding LLC
                      382 Greenwich Avenue
                      Suite 2
                      Greenwich, CT 06380


                      Libertas Funding LLC
                      c/o Steven Zakharyayev
                      10 W 37th Street, Rm 602
                      New York, NY 10018


                      National Credit Partners
                      1551 N. Tustin Ave, Suite 190
                      Santa Ana, CA 92705


                      Partners Funding, Inc.
                      923 N State Street, Ste 120
                      Fairmont, MN 56031-3899
Case 21-07152   Doc 1   Filed 06/05/21 Entered 06/05/21 12:58:47   Desc Main
                         Document     Page 11 of 12



                  PS Executive Center
                  1991 Crocker Rd. Ste. 600
                  Westlake, OH 44145


                  SBA Payroll Protection Program
                  c/o Dinsmore & Shohl, LLP
                  222 W Adams St, Suite 3400
                  Chicago, IL 60606


                  Serkan Kaputluoglu
                  4924 W Deming Place
                  Apt 1
                  Chicago, IL 60639


                  Small Business Administration
                  409 Third Street SW
                  Washington, DC 20024


                  The Law Offices of Steven Zakharyay
                  10 W 37th Street, RM 602
                  New York, NY 10018


                  US Small Business Administration
                  557 W. Madison St,
                  Chicago, IL 60661


                  Velocity Group USA
                  1970 Oakcrest Ave Suite 217
                  Roseville, MN 55113


                  Wojciech Juskowiak
                  390 S Western Ave, 402
                  Des Plaines, IL 60016


                  World Global Capital, LLC D/B/A Fun
                  Attorney: Vadim Serebro, Esq.
                  55 Broadway, 3rd Floor
                  New York, NY 10006
                 Case 21-07152                    Doc 1          Filed 06/05/21 Entered 06/05/21 12:58:47                Desc Main
                                                                  Document     Page 12 of 12



                                                               United States Bankruptcy Court
                                                                     Northern District of Illinois
 In re      NAHAUL, INC                                                                                  Case No.
                                                                                  Debtor(s)              Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for NAHAUL, INC in the above captioned action, certifies that the following is a (are)
corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any class of
the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 June 5, 2021                                                        /s/ Laxmi P. Sarathy
 Date                                                                Laxmi P. Sarathy
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for NAHAUL, INC
                                                                     Laxmi P. Sarathy
                                                                     PO Box 60741
                                                                     Chicago, IL 60660
                                                                     312-674-7965 Fax:312-873-4774
                                                                     lsarathylaw@gmail.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
